MEMORANDUM **
José Vicente Sanchez appeals pro se from the district court’s order dismissing his employment discrimination action for failure to prosecute. We review for abuse of discretion a dismissal for failure to timely serve the summons and complaint, Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), and we affirm.
The district court properly dismissed the action without prejudice to refiling, because Sanchez failed properly to serve a summons and complaint on the defendant corporation within 120 days, see Fed. R.Civ.P. 4(k); Cal. Civ. Proc. §§ 415.10 & 415.20, or show good cause for this failure, see Fed.R.Civ.P. 4(m); Hamilton v. Ended, 981 F.2d 1062, 1065 (9th Cir.1992) (“inadvertent error or ignorance of governing rules alone will not excuse a litigant’s failure to effect timely service.”).
To the extent that we construe Sanchez’s opening brief to move for appointment of counsel, we deny this motion, because a review of the record indicates that this appeal lacks sufficient merit to warrant the appointment of counsel. See Bradshaw v. Zoological Soc’y of San Diego, 662 F.2d 1301, 1318 (9th Cir.1981).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.